Opinion issued June 11, 2015




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00526-CV
                             ———————————
                          IN RE SANDRA NZE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Sandra Nze, has filed a petition for writ of mandamus and a motion

for an emergency stay asserting that the trial court abused its discretion in issuing a

writ of execution while the underlying eviction order was on appeal.* The petition

and motion are denied. See TEX. PROP. CODE § 24.007(a) (“A judgment of a county

court in an eviction suit may not under any circumstances be stayed pending appeal
*
      The underlying case is Uchenna Nwabueze v. Sandra Nze, cause number 14-CCV-
      053717, pending in the County Court at Law No 3 of Fort Bend County, Texas,
      the Honorable Susan G. Lowery presiding.
unless, within 10 days of the signing of the judgment, the appellant files a

supersedeas bond in an amount set by the county court.”).

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Lloyd.




                                        2